USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK poc#
xX DATE FILED:_ 3/10/2020

 

 

MARCOS CALCANO, on behalf of himself and ail other:
persons similarly situated,

Plaintiff, : 19-ev-11382 (LIL)
-V-
ORDER
SCHOTT NYC CORP.,

Defendant.

 

LEWIS J. LIMAN, United States District Judge:

The Complaint in this case was filed on December 12, 2019. (Dkt. No. 1.) The next day,
Judge Furman set an Initial Pretrial Conference for today at 3:00 p.m. and ordered to the parties
to file a proposed case management plan in advance of the conference. (Dkt. No. 6.) The order
also directed Plaintiffs’ counsel to notify all counsel who had not yet appeared of the order. (/d.)
On February 6, 2020, the undersigned, who had been reassigned the case two days before, issued
an order confirming the previously-set Initial Pretrial Conference, directing the parties to file a
proposed case management plan one week in advance, and ordering counsel for Plaintiff to
notify Defendant of the order. (Dkt. No. 7.) Defendant was served with the Complaint on
February 10, 2020. (Dkt. No. 8.) On March 9, 2020, Plaintiff requested for the conference to
proceed telephonically. (Dkt. No. 9.) The Court granted the request. (Dkt. No. 10.) During the
conference today, the Parties stated that, contrary to the Court’s orders, they had not met and
conferred on a case management plan. Defendant’s counsel also participated by cell phone from
a location and in a manner that interfered with the conduct of the conference.

As discussed at the telephonic conference held today, the following is HEREBY
ORDERED:

(1) Defendant shall respond to the Complaint by March 30, 2020. No further extensions
will be granted.

(2) No later than March 17, 2020 at 5:00 p.m., the parties shall jointly submit to the Court
a proposed Case Management Plan and Scheduling Order. A template is available at
https://www.nysd.uscourts.gov/hon-lewis-j-liman.

(3) In any future telephonic conferences, there shall be no participation by cell phone.

SO ORDERED. s
a Ae
Dated: March 10, 2020 *

New York, New York LEWIS J. LIMAN
United States District Judge

 
